Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on August 19, 2021. Claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1 and 10, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of a digit hauling confirmation tickets and a system for hauling vehicle administration that includes a scale house operations application configured to create a digital hauling confirmation ticket and a weight-based navigation module adapted for data communications with a navigation server and configured to retrieve, in dependence upon the digital hauling confirmation ticket, navigation information from the navigation server and retrieve, in dependence upon the digital hauling confirmation ticket, one or more routes identified by the navigation server and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/Primary Examiner, Art Unit 3669